DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As a result of the corrected priority data, the present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 	Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
	The prior art does not disclose nor render obvious a method for shifting a gear ratio of a transmission at a first vehicle including shifting the gear ratio at the first vehicle in response to receiving the data indicating the gear-ratio shift at the second vehicle in order to maintain a gap, in combination with the other method steps required by independent claim 1.
	The prior art does not disclose nor render obvious a method for shifting gears at a first vehicle including shifting gears at the first vehicle based at least in part on the information received from the second vehicle, in combination with the other method steps required by independent claim 12.

None of the prior art discloses the above mentioned limitations that deal with shifting a gear ratio at a first vehicle in response to receiving data indicating a gear-ratio shift at a second vehicle. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655